Citation Nr: 0922029	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  08-18 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Manchester, New Hampshire


THE ISSUE

Entitlement to an initial evaluation greater than 30 percent 
for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1965 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision issued by the 
Regional Office (RO) in Manchester, New Hampshire that 
granted service connection for PTSD and assigned a 30 percent 
evaluation therefore.

The Veteran testified before the undersigned Veterans Law 
Judge at an April 2009 video teleconference hearing.


FINDINGS OF FACT

Giving the benefit of the doubt to the Veteran, his PTSD was 
shown to be productive of occupational and social impairment 
with reduced reliability and productivity, due to symptoms 
including difficulty establishing and maintaining effective 
work and social relationships, disturbances of motivation and 
mood, recurrent anxiety, and circumstantial speech.  
Occupational and social impairment with deficiencies in most 
areas was not shown.  


CONCLUSION OF LAW

Resolving the doubt in the Veteran's favor, for the entire 
period of this appeal, the criteria for evaluation of 50 
percent, but no more, for PTSD have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 4.1, 4.3, 4.7, 4.130, DC 9411 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 
3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-187 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that 38 C.F.R. § 3.159 was revised in part, 
effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356 (Apr. 
30, 2008).  The third sentence of 38 C.F.R. § 3.159(b) (1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications pending on, or filed after, the 
regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect on the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004 (July 16, 2004).  

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements.  Id at 
3120.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum 
nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VCAA notice requirements are applicable to all five 
elements of a service connection claim.  Thus, the Veteran 
must be notified that a disability rating and effective dates 
for the award of benefits will be assigned if service 
connection is awarded.  Id at 486. 

Here, the above cited notice requirements were satisfied by 
an April 2007 letter sent to the Veteran by the RO.  In this 
letter, issued prior to the rating decision, the RO informed 
the Veteran of its duty to assist him in substantiating his 
claims under the VCAA and the effect of this duty upon his 
claims, as well as what information and evidence must be 
submitted by the Veteran.  The letter also adequately 
informed the Veteran how VA assigns disability ratings and 
effective dates. 

The Board is also aware of the decision of the Court of 
Appeals for Veterans Claims in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  In Vazquez-Flores, the Court addressed 
specific notification requirements that apply when a Veteran 
claims that an increase in an existing evaluation is 
warranted.  However, the Court there stressed the difference 
between claims for increased compensation, which center 
primarily on evaluating an increase in the severity of a 
disability that is already service connected, and initial 
claims for disability compensation, which are generally 
focused on substantiating service connection through evidence 
of an in service incident, a current disability, and a nexus 
between the two.  Since the instant case concerns the 
propriety of an initial evaluation, it is distinguishable 
from the situation addressed by the Court in Vazquez-Flores.  
In any event, here the Veteran was sent a notice in April 
2008 that explained that disability ratings are assigned 
using the rating schedule set forth at 38 C.F.R. Part 4; 
explained the evidence that is considered by VA when 
determining the disability rating to be assigned; and 
provided examples of the types of evidence that the Veteran 
could provide or ask VA to obtain in support of his claim.  
His claim was subsequently readjudicated in a Statement of 
the Case (SOC) dated in May 2008.  

The Board therefore concludes that appropriate notice was 
given in this case.

VA also must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record evidence including VA 
treatment records and service treatment records.  At his VA 
examination in August 2007, the Veteran reported that he was 
not receiving any psychiatric treatment or counseling.  At 
his April 2009 hearing, the Veteran reported he was not 
receiving any treatment for his PTSD.  Therefore, there is no 
indication that any additional records exist that would 
support the Veteran's claim.  

A VA examination was provided in connection with this claim 
in August 2007.  The Board acknowledges that during his April 
2009 hearing the Veteran testified that his sleep problems 
got worse since his August 2007 VA examination, stating that 
"its just harder I guess" when he is overtired.  However, 
the Veteran testified about his PTSD symptoms at his hearing 
and did not report that symptoms other than his sleep 
difficulties got worse during the period after his VA 
examination. There is no evidence that there has been a 
material change in the severity of the Veteran's disability.  
Moreover, in this case the Board has resolved the benefit of 
the doubt in favor of the Veteran and is awarding a higher 
rating in this decision.  His complaints of increased 
symptoms are considered in granting this increase.  In these 
circumstances, the Board does not find that a new examination 
is necessary in order to fulfill the duty to assist, and 
would only unduly delay resolution of this matter with no 
corresponding benefit to the Veteran.  See 38 C.F.R. § 
3.327(a). 

The Board therefore finds that the VA satisfied its duty to 
assist. 

II.  Increased Initial Rating

The Veteran claims that the symptoms of his PTSD are more 
severe than those encompassed by the currently assigned 30 
percent rating.

Disability ratings are determined by applying criteria that 
are set forth in the VA's Schedule for Rating Disabilities 
(38 C.F.R. Part 4).  Ratings are based on average impairments 
of earning capacity resulting from particular diseases and 
injuries and the residuals thereof in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are 
described utilizing diagnostic codes set forth in 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

In cases, such as this one, in which a claim for a higher 
evaluation arises out of the initial grant of service 
connection for the disability at issue, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the claim and appellate process.  See 
generally Fenderson v. West, 12 Vet. App. 119 (1999).  See 
also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD is evaluated under 38 C.F.R. 4.130, 
Diagnostic Code 9411.  

A rating of 30 percent is assigned where the Veteran exhibits 
occupational and social impairment with occasional decreases 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).

A rating of 50 percent is assigned where the Veteran exhibits 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A rating of 70 percent is assigned where the Veteran exhibits 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain successful relationships.

A rating of 100 percent is assigned where the Veteran 
exhibits total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.

Throughout the period of this appeal, the Veteran was not 
prescribed any psychotropic medications and did not receive 
any psychiatric treatment or counseling, although he did 
participate in one or more research studies involving PTSD.  

A June 2006 VA treatment note from a 3rd year medical student 
working in a primary care clinic noted that the Veteran 
endorsed all of the symptoms of PTSD including flashbacks, 
hypervigilance, and avoidance behaviors.  However, the 
Veteran felt that he learned to manage well, had several 
hobbies including painting and sailing, and was well read on 
the subjects of mental insight and Tao philosophy.  The 
medical student's assessment was that, while the Veteran 
endorsed all of the PTSD symptoms, he appeared well-adjusted 
and compensated quite well.  The medical student's evaluation 
was signed off on by a primary care physician.  

The Veteran was examined by VA in August 2007.  At that time, 
the Veteran reported that he experienced intrusive images and 
violent fantasies.  He thought about harming people who 
crossed him.  He felt isolated and did not get along with 
many people.  He did not trust people and preferred to keep 
them at a safe distance.  He preferred to avoid crowds and to 
isolate himself.  However, he reported that he did have a 
couple of friends that he trusted. 

The Veteran reported that he married four times, was 
currently divorced, and had two children.  He was estranged 
from one of his daughters but maintained a "more normal" 
relationship with the other one.  He was self-employed as an 
electrician and was able to work when he needed to, but 
preferred to work as little as possible.  

The Veteran reported that he experienced violent dreams, and 
would awaken thinking of Vietnam.  He reported that he got 
approximately six to seven hours of sleep per night.  He also 
experienced intrusive thoughts, and was triggered by smells.  
He was hyper vigilant and had an excessive startle response.  

Upon examination, the Veteran was oriented in all spheres.  
His behavior was tense and his mood was anxious.  There was 
some evidence of derealization but no evidence of 
depersonalization.  The Veteran denied experiencing illusions 
or hallucinations.  His thought processes tended to be 
circumstantial but he was easily redirected to the topic at 
hand.  There were no reported delusions, preoccupations, or 
obsessions.  He had no problems with attention or 
concentration.  His short term and long term memory were 
described as excellent.  His ability for abstract and 
insightful thinking were within the normal range.  His common 
sense reasoning, judgment, and moral and ethical reasoning 
were dependant upon his stress level, but were generally 
within normal limits.  He reported some passive suicidal and 
homicidal ideation.  He reported that his energy level was 
good and his sex drive was normal.  He did not report feeling 
depressed, but characterized himself as "a nervous wreck."

The examiner assigned a global assessment of functioning 
score (GAF) of 55.  A GAF of 51-60 is indicative of moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  

The examiner assessed the Veteran's symptoms as falling 
within the moderate range, and opined that they moderately 
affected the Veteran's occupational and social functioning.

In an April 2007 statement in support of his claim, the 
Veteran claimed that he experienced intrusive images and 
violent fantasies and dreams, was afraid of flying and 
fireworks, avoided crowds, Chinese restaurants, and 
television news programs, and felt nervous and jumpy.  

At his hearing in April 2009, the Veteran reported that he 
worked rarely and that his PTSD affected his work because it 
was now more difficult to "figure stuff out" than it used 
to be.  He reported that his difficulty getting along with 
family members resulted in 4 failed marriages, and that he 
currently only gets along with one of his daughters.  

The Veteran testified that his PTSD caused him to feel tired 
and on edge a lot. He did not like to maintain eye contact 
with people.  He tried to avoid confrontations and things 
that remind him of Vietnam, such as television programs and 
Memorial Day events.  He preferred to avoid crowds and went 
shopping at smaller stores when they were unlikely to be 
crowded.  He testified that the symptom that causes him the 
most distress is his tendency to overreact when somebody 
"crosses" him.  However, he avoids confrontations with 
these people.  

The Veteran testified that he is self-employed and does not 
have to go to work.  When he is having "a bad day under the 
clouds" he just does not go to work.  Sometimes he avoids 
taking jobs because he does not feel up to it.  He stated 
that he enjoys reading and outdoor activities.  

The Board finds that the Veteran's symptoms more nearly 
approximate a 50 percent rating.  The Veteran's symptoms 
include passive suicidal and homicidal ideation, anxiety, 
circumstantial speech, difficulty maintaining work and social 
relationships, and reduced motivation evidenced by the 
Veteran's reported tendency to work only when he feels up to 
it.  The examiner's assessment of the Veteran's occupational 
and social functioning as moderately impaired is generally 
consistent with a 50 percent rating.

A higher rating is not warranted because there is no evidence 
of occupational and social impairment with deficiencies in 
most areas.  There is no evidence that the Veteran engages in 
obsessional rituals which interfere with routine activities; 
communicates using intermittently illogical, obscure, or 
irrelevant speech; experiences near continuous depression 
that affects his ability to function independently, 
appropriately, and effectively; experiences spatial 
disorientation; or is neglectful of his personal hygiene.  

While the Veteran reported suicidal thoughts at his VA 
examination, these were described as passive and the Veteran 
nonetheless reported that he did not feel depressed.  
Similarly, while the Veteran reported anxiety self-described 
as feeling like a "nervous wreck" and appeared tense and 
anxious at the examination, there is no evidence that the 
Veteran's anxiety was so severe as to prevent him from 
functioning independently, appropriately, and effectively.  
He was able to earn sufficient income to support himself, did 
his own shopping, and participated in various hobbies.  
Although the Veteran described difficulties with unprovoked 
irritability, this has not led to periods of violence.  
Rather, the Veteran reported that, while he experiences 
violent impulses, he is able to control them and avoid 
violent altercations.  Thus, impaired impulse control was not 
shown.  The examiner noted that the Veteran's reaction to 
stress affects his common sense reasoning, judgment, and 
moral and ethical reasoning, but nonetheless assessed these 
abilities as generally within the normal range and did not 
indicate that the Veteran's difficulties adapting to stress 
were of such severity as to impact his ability to function at 
work or in a work-like setting.  Additionally, while the 
Veteran prefers to isolate himself and has experienced many 
interpersonal difficulties, he is nonetheless able to 
maintain some friendships and maintains a self-described 
"normal" relationship with one of his daughters.  
Therefore, an inability to establish and maintain effective 
relationships was not shown.  

In determining that the Veteran's symptoms more closely 
approximate the 50 percent rating, the Board has given the 
benefit of the doubt to the Veteran. See, e.g., Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  

The Board finds that the Veteran's symptoms do not present 
such an exceptional disability picture as to render the 
schedular rating inadequate.  38 C.F.R. § 3.321(b).  See also 
Thun v. Peake, 11 Vet. App. 111, 115 (2008) (the threshold 
factor for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the schedular evaluation is inadequate).


ORDER

An initial evaluation of 50 percent, but no higher, is 
granted for the entire period of this appeal subject to the 
law and regulations governing the award of monetary benefits.  



____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


